Citation Nr: 1623980	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  11-24 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether the Veteran's son, J.N., constitutes a helpless child on the basis of permanent incapacity for self support prior to attaining the age of 18 years.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and the child's mother


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran had more than 20 years of active duty service prior to his retirement from service in January 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In June 2013, the Veteran and the child's mother testified before the undersigned Veterans Law Judge at a hearing at the RO in Atlanta, Georgia.  A transcript of the proceeding has been associated with the claims file.  Although not relevant to the instant appeal, the Board notes that the Veteran reported on an October 2009 declaration of dependents form that he had never been married, but nevertheless referenced J.N.'s mother as his "wife" on the same form.  It is not clear whether the couple later married formally, or whether perhaps they hold themselves out to be married under common law.

In May 2014, the Board remanded the Veteran's claim for further development.  Such development has been completed and associated with the claims file, and this matter is now returned to the Board for further review.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

Prior to his 18th birthday, the Veteran's son, J.N., became permanently incapable of self-support through his own efforts by reason of physical or mental defects.



CONCLUSION OF LAW

The Veteran's son, J.N., constitutes a helpless child on the basis of permanent incapacity for self support prior to attaining the age of 18 years.  38 U.S.C.A. § 101(4)(A) (West 2014); 38 C.F.R. §§ 3.102, 3.57, 3.356 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his son, J.N., born in May 1977, was rendered incapable of self-support prior to the age of 18 due to a bipolar disorder and schizophrenia.  See Hearing Transcript.

The term "child" for purposes of benefits under Title 38 of the United States Code is specifically defined.  For the purpose of claiming eligibility under Title 38, a "child" must be unmarried, and must be either under the age of 18, have become permanently incapable of self-support before reaching the age of 18 by reason of a mental or physical defect, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A) (West 2014); 38 C.F.R. §§ 3.57(a)(1), 3.315, 3.356(a) (2015).

Rating decisions regarding whether a child is shown to be permanently incapable of self-support will be made solely on the basis of whether the child is permanently incapable of self-support through his own efforts by reason of physical or mental defects.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  38 C.F.R. § 3.356(b).

The fact that a claimant is earning his or his own support is prima facie evidence that he or she is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child by his or his own efforts is provided with sufficient income for his or his own support.  38 C.F.R. § 3.356(b)(1).

A child shown by proper evidence to have been permanently incapable of self-support prior to the age of 18 years may be so held at a later date, even though there may have been a short intervening period or periods when his or his condition was such that he or she was employed, provided that the cause of the incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered major factors.  Employment that was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability should not be considered as rebutting permanent incapacity for self-support otherwise established.  38 C.F.R. § 3.356(b)(2).

It should be borne in mind that employment of a child prior to or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, attitude of parents, and the like.  In those cases where the extent and nature of the disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases, there should be consideration as to whether the daily activities of the child in the home and community are equivalent of employment of any nature within the physical or mental capacity of the child that could provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting date or thereafter should not be considered a major factor in the determination unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.  38 C.F.R. § 3.356(b)(3).

The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.  38 C.F.R. § 3.356(b)(4).

For purposes of initially establishing "helpless child" status, a child's condition subsequent to their 18th birthday is not for consideration.  If a finding is made that a child was permanently incapable of self-support as of his or his 18th birthday, then evidence of the claimant's subsequent condition becomes relevant for the second step of the analysis; i.e., whether there is improvement sufficient to render the claimant capable of self-support.  If the claimant is found to be capable of self-support at age 18, VA need go no farther.  Id.

By way of background, the Veteran's son, J.N., attained the age of 18 in May 1995.  As noted above, the Veteran contends that his son constitutes a helpless child because he became incapable of self support prior to attaining the age of 18 due to a bipolar disorder and schizophrenia.  See Hearing Transcript.  

An undated letter from Ms. G.H. of Detroit Public Schools received in September 2015 reflects G.H. reviewed J.N.'s school records, and that his elementary school records showed that he often had behavioral issues, but testing revealed it was not due to a learning disorder.  She wrote that his middle school records shows increased behavioral outbursts, including but not limited to throwing chairs, flipping desks, fighting peers and staff members, and deliberately lighting a fire in the science room.  She noted that due to his behavior, the school counselors suggested that he obtain therapy, and it was noted that the school nurses dispensed his prescribed medications that included Ritalin and Zoloft.  She wrote that the high school records that were available showed increased outbursts and fights, further plummeting grades, and more signs of behavioral issues.  G.H. also noted that J.N. had attended various high schools due to expulsions.  G.H. noted that counselors had noted signs of depression and behaviors characteristic of a bipolar disorder.  G.H. noted that during this time, J.N. was "completely out of control," had defaced property, skipped classes, taunted and provoked teachers and staff, and refused to be a productive member of any class other than physical education.  G.H. included copies of J.N.'s transcripts, one of which from high school showed a cumulative GPA of 0.65 between 1992 and 1994.

J.N.'s mother testified at the Board hearing that he was being expelled from school and had psychiatric hospitalizations back when he was 13 or 14 due to a bipolar disorder and schizophrenia.

A March 2010 letter from Dr R.C. of Beaumont Hospital reflects that J.N.'s records were researched, and that they showed that at the age of 13, he was diagnosed as experiencing bipolar depression, and that he was "sent to Beaumont Hospital after several incidents at his elementary school which alerted teachers and authorities."

J.N. reported to the SSA that he had two jobs in 1992 (prior to age 18) as a bus boy and a food handler, that he worked in maintenance at an apartment complex between 1995 and 1999 with his father as his supervisor, that he then had more than six employers between 1999 and 2002 at various jobs including as a cashier, at a car wash, a cell phone company, and as a day laborer, as well as and one other job in 2003 working as an air cargo handler, which job he reported in February 2003 to Dr. G.P. involved working for a friend.  See SSA Records, Document 4 at 18 of 86.  The Veteran testified at the Board hearing that one day when his son was working at the apartment complex, a coworker told the Veteran to get downstairs to the maintenance shop because J.N. "had one of his episodes" and had destroyed it, and that he unfortunately had to fire him.

Psychiatric treatment records from Dr. G.P. reflect that he treated J.N. from 2003 to 2005 for diagnosed bipolar disorder and intermittent explosive disorder.  The first treatment record dated in January 2003 notes a history of an 11th grade education and GED, that J.N. had anger control problems since preschool, and incidents of increasing temper and rages since middle school and difficulty with authority since high school.  It was noted that J.N. becomes angry easily with interpersonal conflict and then he "blacks out" and gets into physical rages that could take five to six police officers to calm down, and that he had been in jail several times.  Dr G.P. noted that J.N. experienced depressive episodes with suicidal ideation, as well as periods of three to four days of hyper symptoms with increased energy and decreased sleep.  Dr G.P. noted J.N. "worked sporadically at several jobs including as a telemarketer and as a customer service representative for mobile phones, however, he could not keep his job well because of increasing temper and anger control problems in interpersonal situations, which makes him very volatile."  It was further noted that he was "unwelcome at school" because of his anger control problems.  A February 2003 record notes that J.N. had worked for a year for a friend, but lost that job as well, and Dr. G.P. noted in the record that J.N. was advised not to work and that Dr. G.P. would follow J.N. to see if he would be able to work a fulltime job.  See SSA Records, Document 7 at p.30-35 of 101.
A January 2003 record from Tri-County Mental Health Service in J.N.'s SSA records notes that although he rapped on Monday nights, he had problems holding a job.  See SSA Records, Document 7 at p. 37 of 101.

A March 2003 letter from K.A., LPC, of Positive Opinions Counseling in J.N.'s SSA records reflects K.A. wrote that J.N. had not started any training, was not working any steady employment, and she opined that his negative interactions with peers may prove difficult to succeed in a worklike setting.  See SSA Records, Document 6 at p. 56 of 99.

A March 2006 letter from Dr. B.B. of Two Rivers Psychiatric Hospital reflects that J.N. volunteered to be placed under the guardianship of his parents, and that Dr. B.B. opined that J.N. would continue to be potentially harmful to himself or others without the guardianship.  See SSA Records, Document 5 at p. 40 of 102.

A March 2006 letter from Dr. B.B. (a different doctor than from Two Rivers) of the U.S. Army Medical Center, reflects he wrote he had been treating J.N. for a serious and persistent mental illness, and that he opined that he was incapable of caring for himself, and he would need a permanent guardian to make medical and psychosocial decisions for his best interest.  See SSA Records, Document 4 at p.8 of 86.

A June 2008 psychological evaluation for SSA by Dr D.R., and J.S., M.S., reflects it was noted that J.N. had been receiving psychiatric services since high school.  They noted that J.N. had been diagnosed with bipolar disorders and an intermittent explosive disorder, that he expressed suicidal ideation, paranoia, hallucinations, difficulty sleeping, periods of mania where he would not sleep for several days, increased irritability, displays of impulsive and reckless behavior, and paces, and that he was afraid to sleep because he has nightmares someone is trying to kill him.  It was noted that J.N. engages in fights, and that he had tried to shoot himself two months prior but the Veteran stopped him, that he had four hospitalizations since 2003, and that the plan after the evaluation that day was for him to be hospitalized.  See SSA Records, Document 5 at p.17 of 102.

The Board acknowledges that an August 2008 Social Security Administration (SSA) Decision reflects J.N. was awarded SSDI based on his mental impairment, including a bipolar disorder.  The SSA Decision also notes that in 2006, he was placed under the guardianship of his parents.  The SSA Decision also reflects that Dr. N.W. testified that based on her review of the medical records, J.N. had diagnosed bipolar disorder and an intermittent explosive disorder, that he had a history of physical aggression against police, family, and others, that he had poor judgment and problems with anger control, and she opined that his marked difficulties in social functioning would preclude successful work performance.

A November 2011 letter from Dr. O.T. reflects he wrote that he had reviewed several of J.N.'s records, that J.N. had been receiving psychiatric treatment since elementary school and was diagnosed with bipolar disorder at the age of 13, that he was currently being treated for a bipolar disorder, that he had psychiatric hospitalizations, and that his condition is chronic and severe, affects his family, occupational, and social functioning, and requires intensive psychiatric, psychological, and family and social services to be able to function.

Regarding J.N.'s lung condition, December 2002 and January 2003 records from St. Lukes Northland Hospital and North Kansas City Hospital reflect that J.N. underwent a left thoracotomy due to a spontaneous pneumothorax.  See SSA Records, Document 7 at p.19 and 44 of 101.  In a January 2003 letter, the surgeon, Dr. J.K., wrote that he had biopsied multiple nodules and was very concerned that J.N.'s left lung looked like a 60 or 70 year old man with severe COPD.  See SSA Records, Document 6 at p.87 of 99.  

A June 2008 Medical Source Statement of Ability to Do Work-Related Activities prepared by Dr. B.C. relating to the Veteran's then-pending SSA claim reflects Dr. B.C. opined that J.N. gets short of breath with light lifting and that he is not a candidate for strenuous or physically demanding activities.  See SSA Records, Document 5 at p.9-10 of 102.

In light of all of the above evidence of record, particularly J.N.'s school records and his more recent SSA records showing he has experienced rather significant behavioral issues due to a bipolar disorder, and showing he has not been able to sustain any employment except when he worked a few years with his father, the Board finds that J.N. was rendered incapable of self-support prior to attaining the age of 18.  As shown in detail above, J.N. has had significant difficulties controlling his anger since elementary school, which escalated in high school and resulted in violence, multiple arrests, hospitalizations, a guardianship proceeding, and jail time, as well as an inability to sustain employment.  The Board acknowledges in that regard that the Veteran wrote in May 2014 that J.N. is completely dependent on the Veteran and J.N.'s mother.  The Board is also cognizant in that regard that the Veteran served in the Army as a medical specialist for over 18 years, as well as an occupational therapist.  Therefore, the Board concludes that the Veteran's son, J.N., constitutes a helpless child on the basis of permanent incapacity for self support prior attaining to the age of 18, and the appeal is granted.


ORDER

Entitlement to recognition of J.N., as the helpless child of the Veteran on the basis of permanent incapacity for self-support prior to the age of 18, is granted.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


